Citation Nr: 0507515	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION
 
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that the reopened 
the appellant's previously denied claim of entitlement to 
service connection for the cause of the veteran's death and 
denied the claim on the merits.

Procedural history

The veteran served on active duty from July 1941 to June 
1946.  He died in June 1964.  The appellant is the surviving 
spouse of the deceased veteran.

Upon exiting the service, the veteran filed a claim for 
service connection for a number of injuries sustained in 
service.  In a July 1946 rating decision, the RO granted 
service connection for residuals of shrapnel wounds to the 
left buttock and pelvis, urinary incontinence, perianal 
anesthesia, atrophy of the left calf with weakness of the 
left foot, and a post traumatic intraspinal injury.  After 
the veteran presented for a VA examination in March 1947, the 
RO issued a rating decision which further clarified the 
veteran's service connected disabilities as the following: 
atrophy and muscle weakness of the right leg, calf and right 
buttock; slight incontinence with evidence of a "cord" 
bladder; and atrophy of the right testicle with some 
atonicity of anal sphincter (all resulting from penetrating 
shrapnel to the lower right lumbar region).    

As noted above, the veteran died in June 1964.  In July 1964, 
the appellant filed a claim for service connection for the 
cause of the veteran's death, which was  denied in an August 
1964 rating decision.  The Board confirmed the denial of 
service connection for cause of the veteran's death in a July 
1966 decision.  

The appellant filed to re-open her claim of entitlement to 
service connection for the cause of the veteran's death in 
December 1986, which was denied in a May 1987 rating 
decision.  That denial of service connection for the cause of 
the veteran's death was confirmed in a July 1988 Board 
decision.  

The appellant again attempted to re-open her claim of 
entitlement to service connection for the cause of the 
veteran's death in April 1989, which was denied in a January 
1990 rating decision.  That decision was confirmed by the RO 
in February 1992.  The veteran was notified of that decision 
by letter from the RO dated February 7, 1992.

The appellant once again attempted to re-open her claim of 
entitlement to service connection for the cause of the 
veteran's death in January 1999.  The claim was reopened and 
denied on the merits in a November 1999 RO rating decision.  
The appellant perfected her appeal with the timely submission 
of her substantive appeal (VA Form 9) in August 2000.

The Board notes that in connection with this appeal the 
appellant appointed a private attorney as her representative.  
VA revoked the attorney's authority to represent VA 
claimants, effective from October 10, 2001.  The RO 
immediately contacted the appellant to inform her VA's 
action.  The appellant responded that she did not wish to 
retain a new representative.  The appellant asserted to the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the North Little Rock RO on October 16, 2001 that she wished 
to testify without representation.  She has not subsequently 
indicated that she desires representation in this matter.  

The transcript of the October 2001 travel board hearing is 
associated with the appellant's VA claims folder.

This claim was previously before the Board in July 2003.  At 
that time, the claim was remanded for compliance with the 
Veterans Claims Assistance Act (VCAA).  After the required 
development was completed, the RO in Huntington, West 
Virginia issued a supplemental statement of the case in 
November 2004 which continued to deny the claim.  The claims 
folder was thereupon returned to the Board.

  
FINDINGS OF FACT

1.  In February 1992, the RO denied the reopening of the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.

2.  The evidence associated with the claims folder subsequent 
to the RO's February 1992 rating decision is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

3.  The veteran died in June 1964 at the age of 39.  The 
amended death certificate indicated that the cause of death 
was arteriosclerotic heart disease with coronary 
insufficiency and angina pectoris on exertion.  No autopsy 
was performed.

4.  At the time of his death in June 1964, the veteran was 
service connected for atrophy and muscle weakness for the 
right leg, calf and right buttock, incontinence with evidence 
of a "cord" bladder and atrophy of the right testicle with 
some atonicity of anal sphincter, all a result of penetrating 
shrapnel in the right lumbar region.  

5.  A preponderance of the competent and probative evidence 
of record, to include medical opinions from a VA physicians 
in June 1999 and September 1999 and an opinion from an 
independent medical expert who reviewed the evidence in the 
claims file in January 2003, indicates that the veteran's 
service-connected disabilities were not a contributory cause 
of his death.
CONCLUSIONS OF LAW

1.  The RO's February 1992 decision denying the reopening of 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the February 1992 rating decision, new and material 
evidence has been received with respect to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death; therefore, the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that the veteran's death was caused 
by his service-connected disabilities.  Specifically, she 
contends that the veteran's service-connected injuries caused 
him anxiety and a deteriorating physical condition that made 
him "prematurely old and directly or indirectly supported 
his death."

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The appellant was notified by the 
November 1999 rating decision, the July 2000 statement of the 
case (SOC) and by the November 2004 supplemental statement of 
the case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim. 

More significantly, pursuant to the Board's July 2003 remand 
a letter was sent to the appellant in January 2004 which was 
specifically intended to address the requirements of the 
VCAA.  That letter detailed the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  Specifically, the appellant was 
given a list of the evidence already in possession of the VA, 
including the veteran's service medical records, and was told 
that VA would obtain any VA or private treatment records 
identified by the appellant.

Thus, the January 2004 VCAA letter, the November 1999 rating 
decision, the July 2000 SOC and the November 2004 SSOC not 
only notified the appellant of the evidence already of 
record, but also notified her specifically of the additional 
evidence that was needed in her case.  

Based on the above, it is clear that the appellant has been 
notified of the relevant laws and evidence germane to her 
claim on appeal, and of the responsibilities that both she 
and VA share with respect to the development of the claim.  

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2004 letter, the RO informed the appellant that the 
RO would help her get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that she must provide enough information about these 
records so that they could be requested on her behalf.  The 
RO also advised her that a VA medical opinion would be 
obtained if it was necessary to make a decision in her claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The January 2004 letter informed her 
"if a private physician or facility has treated the veteran, 
we may be able to request these records on your behalf.  
Complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment 
information . . . You may want to obtain and send us the 
information yourself."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2004 letter requested that 
the appellant "Send medical evidence that relates the 
veteran's death to a disability that had its onset during 
service."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the appellant that she could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that the January 2004 VCAA letter, the 
November 1999 rating decision, July 2000 SOC and the November 
2004 SSOC together properly notified the appellant of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence is to be provided by the appellant and which 
portion VA would attempt to obtain on behalf of the 
appellant.  The Board notes that the January 2004 letter 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

Review of the record reveals that the appellant was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim, which was by rating decision in November 1999.  
The Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  As has been discussed above, the appellant 
was subsequently provided with VCAA notice in January 2004 
and the claim was thereafter readjudicated in November 2004.  

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
appellant appeared for a hearing before the undersigned 
Veterans Law Judge in October 2001.  As was noted in the 
Introduction, he has been given the opportunity to seek 
representation and she has declined.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).
Service connection for cardiovascular disease may be presumed 
if such disability is manifested to a degree of 10 percent 
within one year from the date of separation from a period of 
qualifying active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection- cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2004).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2004).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in January 1999, the revised regulation is 
inapplicable to the present appeal.
The applicable regulation is set forth in the paragraph 
immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the February 1992 RO decision.

The "old" evidence

At the time of the February 1992 RO decision, the evidence 
included the veteran's service medical records, which 
indicated that the veteran incurred a number of shrapnel 
wounds during combat in May 1942.  The veteran was 
hospitalized for these wounds several times prior to his 
discharge from service.  The veteran developed a number of 
complications from his combat wounds including urinary 
incontinence, relaxation of the external sphincter, sciatic 
neuritis and post traumatic paralysis of the bladder, which 
ultimately led to his medical discharge from service.  None 
of the service medical records documented any type of 
cardiovascular symptomatology.

In a July 1946 rating decision, the veteran was service 
connected for residuals of shrapnel wounds of the left 
buttock and pelvis, overflowing urinary incontinence, slight 
atrophy of the left calf with weakness in the left foot on 
dorsiflexion and a post traumatic intra spinal injury. 

The veteran presented for a VA examination in March 1947, 
where he made no complaints as to his heart, and his 
cardiovascular system was pronounced to be normal by the 
examiner.  In March 1947, the RO issued a rating decision 
which further clarified the veteran's service connected 
disabilities as the following: atrophy and muscle weakness of 
the right leg, calf and right buttock, slight incontinence 
with evidence of a "cord" bladder, and atrophy of the right 
testicle with some atonicity of anal sphincter, all resulting 
from penetrating shrapnel to the lower right lumbar region.  

The veteran presented for a VA examination again in April 
1950.  The veteran reported no medical care or 
hospitalization since his last VA examination in 1947.  
Examination of his cardiovascular system and an X-ray of the 
veteran's chest revealed a normal heart and lungs.

The veteran expired in June 1964 at the age of 39.  The only 
cause of death listed on the certificate of death was acute 
coronary occlusion.  The initial copy of the death 
certificate listed the cause of the veteran's death as an 
acute coronary occlusion; the certificate of death was later 
amended to list the cause of death as arteriosclerotic heart 
disease with coronary insufficiency and angina pectoris on 
exertion.  No autopsy was performed. At the time of his 
death, the veteran was service connected for the disabilities 
referred to above, which had been unchanged sine 1947.  A 
combined disability rating of 50 percent was in effect.

A statement from Dr. E.J.N. noted that he saw the veteran 
nine days prior to his death.  The veteran had complained of 
chest pains with exertion.  Dr. E.J.N. noted that examination 
revealed a positive Master's Exercise test and a chest X-ray 
(posterior-anterior view only) was negative except for a 
small piece of metal in the left side of the chest in the 
soft tissue outside of the rib cage.  Dr. E.J.N. indicated 
that the rest of the examination was not unusual.  Upon 
inquiry by the appellant as to shrapnel in the veteran's 
heart, Dr. E.J.N. noted the chest X-ray did not indicate such 
although a lateral view would be necessary to know for sure.

Statements from the appellant and other laypersons dated in 
November 1964 and January 1966 contended that the veteran's 
death was related to his wartime injuries.

As noted in the Introduction, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death in July 1966.  The Board's decision stated 
that the evidence did not show any indication of heart 
disease in service or within the one year period after 
service; that the veteran's service-connected disabilities 
were static in nature; and that no evidence had been 
furnished to refute the conclusion that the veteran died from 
heart disease or that another disease caused or contributed 
to his death.

The appellant filed to re-open her claim of entitlement to 
the cause of the veteran's death in December 1986.  The 
appellant submitted information about the drug Gantrisin and 
a letter from Roche Laboratories dated in November 1987.
The appellant testified before the RO in November 1987 that 
the veteran's service-connected injuries caused him anxiety 
and a deteriorating physical condition that made him 
"prematurely old and directly or indirectly supported his 
death."

In a decision in July 1988, the Board denied reopening the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, noting that the evidence 
submitting since the July 1966 Board decision was repetitive 
and did not show any a connection between the veteran's 
arteriosclerosis and his service-connected disabilities.

The appellant again attempted to re-open her claim of 
entitlement to service connection for the cause of the 
veteran's death in April 1989.  The appellant submitted a 
statement from the National Kidney Foundation dated in 
October 1989 which described the effects of hydronephrosis.  
The RO denied reopening the appellant's claim for service 
connection for cause of death in January 1990, noting that 
new and material evidence had not been submitted.  That 
decision was confirmed by the RO in February 1992.  The 
veteran was notified of this latter decision by letter from 
the RO dated February 7, 1992.

The appellant filed a claim to reopen in January 1999, which 
was denied in a November 1999 rating decision.  The appellant 
filed a timely appeal to the November 1999 rating decision.

Additional evidence received since the February 1992 RO 
decision will be referred to below.

Analysis

The February 1992 RO decision is final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  As 
explained above, the appellant's claim for entitlement to 
service connection for the cause of the veteran's death may 
only be reopened if she submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally received (i.e. after February 1992) 
evidence bears directly and substantially upon the specific 
matters under consideration, namely whether the veteran's 
death is connected to his service-connected disabilities.

The additional evidence received since the February 1992 
decision consists of duplicative service medical records and 
duplicative arguments by laypersons and the appellant, mainly 
to the effect that the veteran had post-traumatic stress 
disorder (PTSD) from his service in World War II that led to 
his death.  

A June 1999 VA opinion was ordered to determine if the 
veteran may have had PTSD, and if so whether it could have 
caused his death.  The VA physician stated that there was not 
enough evidence "to definitively determine a diagnosis."  
The physician added that with a PTSD diagnosis, it was 
possible that PTSD could cause a heart attack, but "it is 
absolutely not definitive."

A second VA medical opinion dated in September 1999 stated 
"Even considering the service connected disabilities in 
their most severe form and most favorable to the veteran's 
claim, it is impossible to medically determine that the heart 
disease was caused by the service-connected disabilities."

A statement from Dr. G.C.E. dated in March 2000 stated that 
the veteran's in-service injuries and their treatment caused 
the veteran to develop an urinary tract infection "whose 
chronicity led to such a state of poor physical health that 
he developed Hydronephrosis and that same poor state of 
health prevented him from recovering from his heart attack."  

The appellant testified before the undersigned Veterans Law 
Judge in October 2001, indicating that the veteran's death 
was caused by his in-service injuries.

At the request of the undersigned Veterans Law Judge, an 
independent medical expert (IME) opinion was obtained in 
regards to this claim.  See 38 U.S.C.A. § 7109 (West 2004).  
In January 2003, the IME, Dr. J.B.K., Chair, Department of 
Medicine of a medical school, stated that "it was unlikely 
that the service-connected disabilities . . . contributed 
significantly to [the veteran's] death from coronary artery 
disease 20 years later."  Dr. J.B.K. also added that "there 
was no definite indication to attribute the cardiovascular 
illness to possible post traumatic stress syndrome in this 
case."

The above-noted medical evidence can be considered "new" in 
that it was not previously before the RO in February 1992.  
Additionally, the Board finds that the statement from 
Dr.G.C.E. is also "material" because it is not cumulative and 
redundant of previous evidence of record and it suggests that 
the veteran's death was related to his service-connected 
disabilities.  This evidence is therefore so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001).  The credibility of 
Dr. G.C.E.'s statement is presumed at this stage of the 
proceedings.  See Justus, supra.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is accordingly reopened 
based on the addition to the record of new and material 
evidence, namely the statement of Dr. G.C.E.
 
Procedural concerns

The Board has reopened the appellant's claim and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  First, there is the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the July 2000 SOC adjudicated the 
appellant's claim on its merits without regard to the 
submission of new and material evidence.  The SOC contained 
reference to the statutes applicable to service connection 
claims in general and cause of death in particular.  The 
appellant has set forth her contentions as to why she 
believes that service connection should be granted for the 
cause of the veteran's death on numerous occasions.  The 
Board is therefore of the opinion that the appellant will not 
be prejudiced by its consideration of this issue on its 
merits.  Return of this case to the RO for additional 
consideration is not required.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the 
appellant in the development of her claim attaches at this 
juncture. The Board must, therefore, determine whether 
additional development of the evidence is needed.

All identifiable medical evidence has been obtained.  An 
independent medical opinion was obtained.  The appellant had 
a personal hearing in regards to her claim in October 2001.  
The appellant has provided numerous statements in support of 
her claim over the years.  She has not identified any 
outstanding evidence that may have a bearing on her claim.

In sum, the facts relevant to the appellant's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  Accordingly, the 
Board will address the merits of the claim.

(iii.) Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As noted by the Board above, the Justus presumption of 
credibility does not attach after a claim has been reopened.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, although certain evidence may be sufficient to 
reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

Discussion of the merits of the claim

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran is service-connected for 
atrophy and muscle weakness for the right leg, calf and right 
buttock, incontinence with evidence of a "cord" bladder and 
atrophy of the right testicle with some atonicity of anal 
sphincter, all the result of penetrating shrapnel in the 
right lumbar region.  Hickson element (2) is therefore met.

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the 
competent medical evidence in this case shows that there does 
not exist a contributory relationship between the service-
connected disabilities and the veteran's death.  

The VA opinions and the independent medical expert's opinion 
all indicate that the veteran's death was not related to his 
service-connected disabilities.  These medical experts 
determined that the veteran's service connected disabilities 
were not deemed to have affected his heart, a vital organ, 
and did not contribute to his death.  The overwhelming weight 
of the medical evidence of record, staring with the 
certificate of death, establishes that the veteran's death 
was due to a non service-connected disability, heart disease.  
See 38 C.F.R. § 3.312(c)(2) (2004).

There is one medical opinion in the form of the March 2000 
statement from Dr. G.C.E. which would, if given great weight 
of probative value, serve to substantiate the appellant's 
claim.  Dr. G.C.E. stated that the veteran developed an 
urinary tract infection from service which caused 
hydronephrosis which prevented the veteran from recovering 
from his heart attack.  For reasons explained immediately 
below, the Board assigns very little weight of probative 
value on that opinion.
 
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board finds that the March 2000 opinion of Dr. G.C.E. to 
be deficient in several respects.  First, Dr. G.C.E. states 
the veteran developed an urinary tract infection from service 
which caused hydronephrosis which prevented the veteran from 
recovering from his heart attack.  However, there is 
absolutely no medical evidence which indicates that the 
veteran had an urinary tract infection or hydronephrosis at 
any time.  In particular, VA examinations dated in March 1947 
and April 1950 are devoid of any reference to a urinary tract 
infection or hydronephrosis.  Moreover, it appears that the 
veteran did not seek any medical treatment from April 1950 
until nine days before his death, when he saw Dr. E.J.N.; at 
that time his complaints were of chest pains.  

The March 2000 opinion of Dr. G.C.E. suffers primarily from 
the apparent lack of review of the veteran's medical records.  
It appears that the medical history on which he based his 
opinion came essentially from the appellant's own account of 
the cause of the veteran's death.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [a medical opinion that is based on 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

Moreover, Dr. G.C.E. gave no cogent explanation in support of 
his opinion.  His remarks amounts to a conclusory statement, 
based on no identifiable evidence, that the veteran's 
military service was somehow responsible for his death.  In 
particular, Dr. G.C.E. attributed the veteran's death to his 
general "poor state of health" which "prevented him from 
recovering from his heart attack."  However, this conclusion 
is directly contracted by the death certificate, which 
indicated that the interval between onset and death was 
"sudden", meaning that there was no period of time in which 
to recover.  The certificate of death further indicated that 
the veteran was DOA (dead on arrival) at the hospital.  In 
essence, the objective evidence demonstrates that the veteran 
expired suddenly from a massive heart attack.  
Dr. G.C.E.'s opinion is in fact misleading, in that he 
appears to be stating that the veteran could have recovered 
from the heart attack but for debility caused by military 
service when in fact there was no debility identified in the 
medical records and no period of time in which to recover.     

On the other hand, the June 1999 and September 1999 VA 
physician's opinions and the January 2003 IME opinion are 
based on a thorough review of the claims folder and give 
detailed reasons as to why the veteran's death was not a 
result of his service-connected disabilities.  The Board 
affords greater probative value to the July 1999 and 
September 1999 VA examiners' opinions and the January 2003 
independent medical expert's opinion.  

In short, the Board finds that the March 2000 opinion from 
Dr. G.C.E., although it was significant enough in isolation 
to serve to reopen the appellant's claim, does not have 
probative value to convince the Board to grant the 
appellant's claim in light of the entire record.  See Hodge, 
supra.

Over the years, the appellant herself has asserted various 
theories as to why the veteran's death was somehow related to 
his military service.  To the extent that the appellant 
herself is attempting to provide a nexus between the 
veteran's death and his military service, her lay statements 
are not competent or probative.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  For the sake of 
completeness, the Board will briefly review the appellant's 
contentions.
  
In July 1964, one month after the veteran's death, the 
appellant suggested to Dr. E.J.N. that the veteran may have 
had shrapnel near his heart.  Dr. E.J.N. did not identify any 
such shrapnel on X-ray, and there is no other medical 
evidence to support a theory that shrapnel was responsible 
for the veteran's fatal heart condition.  

The theory of hydronephrosis and general debility which has 
been advanced by the appellant has been dealt with above in 
the Board's discussion of Dr. G.C.E.'s letter.  In short, 
there is no objective medical evidence of either; in 
particular the two post-service VA examinations in March 1947 
and in April 1950 were pertinently negative.  The Board 
additionally observes that there is no objective medical 
evidence to support the appellant's assertion that the 
veteran "had lost the use of one kidney" [see the 
appellant's letter addressed to the IME, dated March 22, 
2002].  

The appellant has also contended that the veteran had PTSD 
which somehow contributed to his death.  There is no 
competent medical evidence of PTSD or of any other 
psychiatric disability in the record, and the IME opinion 
specifically indicated that a relationship between the 
veteran's death and wartime stresses was unlikely.  In short, 
the various theories advanced by the appellant carry no 
weight of probative value.
 
The Board additionally observes that the veteran's service-
connected disabilities carried a combined 50 percent 
disability rating, and the medical evidence does not indicate 
that they were active processes affecting vital organs.  
Indeed, it does not appear that the veteran received any 
medical treatment from the 1940s until a few days before his 
death.  The last medical record until nine days before his 
death was the report of an April 1950 VA examination which 
indicated that the veteran's service-connected disabilities 
were unchanged and that he had received no medical treatment 
in the three years since his last VA examination.  The 
provisions of 38 C.F.R. § 3.312(c)(3) are not applicable in 
this case. 

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran died suddenly 
due to a heart condition which was unrelated to service or to 
any service-connected disability.  The greater weight of   
the evidence is against the appellant's various theories of 
entitlement.  
Accordingly, element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.





Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The benefit of the 
doubt rule is therefore not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


